            Case 1:21-cv-03713-LAP Document 4 Filed 04/27/21 Page 1 of 1


MARION LAW LLC
Matthew A. Marion
95 Rowayton Avenue
Rowayton, CT 06853
Tel: 203-866-4050
Fax: 203-854-6656
Attorneys for Petitioner

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X
NAVIG8 POOL INC.                                    :
                                                    :
                                                    :        21 Civ.____ (      )
                      Petitioner,                   :
                                                    :
       v.                                           :
                                                    :
MENA ENERGY DMCC                                    :
                                                    :
                      Respondent.                   :
                                                    X

                           RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and 7.1.1 of the Local Rules

of the United States District Courts for the Southern and Eastern Districts of New York, Navig8

Pool Inc. (“Petitioner”), the undersigned counsel for Petitioner Navig8 Pool Inc., a private non-

governmental party, certifies that 100% of the shares of Navig8 Pool Inc. are owned by Navig8

Pool Holdings Inc., a Marshall Islands company.

Dated: April 26, 2021
       Rowayton, Connecticut

                                                     Respectfully Submitted,

                                                     /s/ Matthew A. Marion
                                                     Matthew A. Marion (MM-6192)
                                                     Marion Law LLC
                                                     95 Rowayton Avenue
                                                     Rowayton, CT 06853
                                                     Tel: (203) 866-4050
                                                     Fax: (203) 854-6656
                                                     mmarion@marionlawllc.com
